DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Kalish (Reg. No. 42,706) on 06/02/2021.
The application has been amended as follows:

Claim 1. (Currently Amended) A method of fabricating a composite stringer for a vehicle, the method comprising: 
positioning first and second charges at a die cavity with first ends of each of the first and second charges extending over the die cavity and with the first and second charges spaced away from a punch die; 

inserting the punch die into the die cavity and driving the first ends of each of the first and second charges into the die cavity while the second ends remain secured away from the die cavity; [[and]] 
moving the punch die out of the die cavity; and[[.]]
moving together first and second form blocks that form the die cavity and applying lateral force to blades of the first and second charges.

Claim 2. (Cancelled)

Claim 3. (Currently Amended) The method of claim 1[[2]], further comprising releasing the second ends of the first and second charges prior to moving the first and second form blocks together.

Claim 17. (Currently Amended) A method of fabricating a composite stringer for a vehicle, the method comprising: 
positioning first and second charges over a die cavity and away from a punch die;
positioning a first section of the first charge over the die cavity and securing a second section of the first charge to a first support member;
positioning a first section of the second charge over the die cavity and securing a second section of the second charge to a second support member; 

moving the punch die out of the die cavity; and[[.]]  
moving together first and second form blocks that are positioned on opposing sides of the die cavity and applying a lateral force to the first sections.

Claims 18-20. (Cancelled)

Claim 21. (New) The method of claim 1, further comprising continuing to secure the second ends of the first and second charges while moving the form blocks towards one another.

Claim 22. (New) The method of claim 17, further comprising securing the second sections of the first and second charges while moving together the first and second form blocks.

Claim 23. (New) The method of claim 1, further comprising positioning the second ends of the first and second charges under plates and securing the second ends of each of the first and second charges away from the die cavity.

Claim 24. (New) The method of claim 1, further comprising inflating bladders that are positioned at the second ends of the first and second charges and securing the second ends of each of the first and second charges away from the die cavity.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
With respect to Claims 1, 10 and 17, a primary reason why it is deemed novel and non-obvious is that while the prior art (Torres Martinez (US 2013/0174396-of record)) teaches a method of fabricating a composite stringer for a vehicle (Figs. 8B-8H) comprising: positioning first and second charges (“9”) at a die cavity (“23”) with first ends of each of the first and second charges extending over the die cavity (Fig. 8B); securing second ends of each of the first and second charges away from the die cavity (Fig. 8B); inserting a punch die (“27”) into the die cavity and driving the first ends of each of the first and second charges into the die cavity while the second ends remain secured away from the die cavity (Figs. 8C-8D); moving the punch die out of the die cavity (Fig. 8E); and moving first and second form blocks that form the die cavity and applying lateral force to blades of the first and second charges (Figs. 8G-8H), but it does not teach positioning the first and second charges at the die cavity with the first and second charges spaced away from the punch die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742